COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Oddis Dunn v. Park Harbor Improvement Association, Inc. and Its
                          Commercial Members

Appellate case number:    01-21-00010-CV

Trial court case number: 2020-06897

Trial court:              234th District Court of Harris County

       Appellant’s counsel filed a motion to withdraw and appellant is in agreement with his
counsel’s withdrawal. Accordingly, we grant the motion to withdraw.
       Before counsel withdrew, counsel had filed appellant’s brief. Appellant has asked that we
permit him to proceed pro se. Appellant has also filed a motion to strike the brief filed by counsel
because appellant tendered a pro se appellant’s brief. We grant the motion to strike and strike the
appellant’s brief filed on July 2, 2021. Because the Court has granted the motion to withdraw,
appellant may proceed pro se. As construed to be a motion to permit appellant to proceed pro se,
the motion to reconsider is also granted.
        The Court has reviewed appellant’s pro se brief and has determined that it does not comply
with the Rule 38.1 requirements. See TEX. R. APP. P. 38.1. Appellant’s pro se brief fails to include
the following:
       (1) an index of authorities, see TEX. R. APP. P. 38.1(c);
       (2) a statement of the case supported by record references, see TEX. R. APP. P. 38.1(d);
       (3) a statement regarding oral argument, see TEX. R. APP. P. 38.1(e);
       (4) citations to the record in the statement of facts, see TEX. R. APP. P. 38.1(g);
       (5) a summary of the argument, see TEX. R. APP. P. 38.1(h);
        (6) argument containing both citations to the record and to authorities, see TEX. R. APP. P.
38.1(i); and
       (7) a prayer for relief. See TEX. R. APP. P. 38.1(j).
        We strike appellant’s brief filed on August 3, 2021, and order appellant to file a brief
correcting the deficiencies listed and in compliance with Rule 38.1 on or before September 23,
2021. Appellee’s brief will be due 30 days after appellant files a corrected brief.
      It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower____
                    Acting individually  Acting for the Court


Date: __August 26, 2021____